Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Objections
            Claims 9 and 12 are objected to because of the following informalities:
            Need to explain acronyms at least once, e.g.  non-HT, VHT, HE, EHT and PE. Appropriate correction is required.


Priority
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/10/2022, 11/23/2021, 9/23/2021, 9/16/2021 and 5/18/2021 have been considered by the Examiner and made of record in the application file.






Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Bharadwaj et al. (U.S. PG-Publication # 2016/0345202), and in view of Song et al. (U.S. PG-Publication # 2021/0368491).


          Consider claim 1, Min et al. clearly disclose a method of multi-link trigger-based data transmission in a wireless network, the method comprising: 
          transmitting a first trigger frame from a first affiliated wireless access point (AP) of a multi-band wireless AP to a wireless station (STA) over a first wireless link (fig. 9, fig. 10 (5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)), wherein the first trigger frame comprises a carrier sense (CS) required field having a value of 1;           
          determining that a second affiliated wireless AP of the multi-band wireless AP is scheduled to transmit a second trigger frame to the wireless STA over a second wireless link (fig. 10 (2.4 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)); and 
          transmitting the second trigger frame from the second affiliated wireless AP to the wireless STA over the second wireless link when a difference between a starting time of a physical layer conformance procedure (PLCP) protocol data unit (PPDU) transmitted by the wireless STA in response to the first trigger frame and an ending time of the second trigger frame fig. 10 (2.4 GHz and 5 GHz)),par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)) is equal to or greater than a predetermined margin.
          However, Min et al. do not specifically disclose a predetermined margin
          In the same field of endeavor, Bharadwaj et al. clearly show the difference is equal to or greater than a predetermined margin (par. 28 (signal extension signaling in single user and multi-user scenarios,,,, the receiver device has a turnaround time to generate a response (e.g., ACK, NACK, or other type of response) in IEEE 802.11ax of a short interframe space (SIFS) duration, or 16 microseconds (μs)); EN: A margin of equal to or greater than SIFS + signal extension – turnaround time));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show a predetermined margin, as taught by Bharadwaj, so that the resourced of the network can used more efficiently.
          However, Min and Bharadwaj do not specifically disclose carrier sense.
          In the same field of endeavor, Song et al. clearly show: 
          wherein the first trigger frame comprises a carrier sense (CS) required field having a value of 1 (fig. 12, par.119 (A CS request field 1230 indicates whether a wireless medium state or an NAV or the like is necessarily considered in a situation where a receiving device which has received a corresponding trigger frame transmits a corresponding uplink PPDU); EN: CS is required if the field is set to 1, par. 117 (it implies that downlink MU transmission is performed and thereafter uplink MU transmission is performed after a pre-set time (e.g., SIFS)), par. 198 (Since the second STA 120 (or 110) has successfully received the frame, the second STA 120 (or 110) may transmit an ACK for the received frame to the first STA 110 (or 120))); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, show a predetermined margin, as taught by Bharadwaj, and show carrier sense, as taught by Song, so that the resourced of the network can used more efficiently.



          Consider claim 2, and as applied to claim 1 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose the predetermined margin is determined according to the calculation aSIFSTime+aSignalExtension−
aRxTxTurnaroundTime.
          In the same field of endeavor, Braradwaj et al. clearly show: 
           wherein the predetermined margin is determined according to the calculation aSIFSTime+aSignalExtension−aRxTxTurnaroundTime (par. 28 (signal extension signaling in single user and multi-user scenarios,,,, the receiver device has a turnaround time to generate a response (e.g., ACK, NACK, or other type of response) in IEEE 802.11ax of a short interframe space (SIFS) duration, or 16 microseconds (μs))).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show the predetermined margin is determined according to the calculation aSIFSTime+aSignalExtension −
aRxTxTurnaroundTime, as taught by Braradwaj, so that the resourced of the network can used more efficiently.



          Consider claim 3, and as applied to claim 1 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose the predetermined margin is 12 μs. 
          In the same field of endeavor, Braradwaj et al. clearly show wherein the predetermined margin is 12 μs ( par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown); EN: A person skilled in the art will have no difficulty in providing a margin that is 12 μs).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show the predetermined margin is 12 μs, as taught by Braradwaj, so that the resourced of the network can used more efficiently.





          Consider claim 4, and as applied to claim 1 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose the predetermined margin.
          In the same field of endeavor, Bharadwaj et al. clearly show:                   
          wherein the predetermined margin is determined according to a requirement of the wireless AP ( par. 28 (signal extension signaling in single user and multi-user scenarios…. the receiver device has a turnaround time to generate a response (e.g., ACK, NACK, or other type of response) in IEEE 802.11ax of a short interframe space (SIFS) duration, or 16 microseconds (μs); EN: Since requirement is merely mentioned here, the Examiner has to interpret it in the broadest sense).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show the predetermined margin, as taught by Bharadwaj, so that the resourced of the network can used more efficiently.



          Consider claim 5, and as applied to claim 1 above, Min et al. clearly disclose a  method, wherein the first wireless link comprises a 6 GHz wireless link and the second wireless link comprises a 5 GHz wireless link (fig. 10 (6 GHz and 5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)) 







          Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Ding et al. (U.S. PG-Publication # 2019/0195996).


          Consider claim 6, Min et al. clearly disclose a method of multi-link trigger-based data transmission in a wireless network, the method comprising:
          receiving a first trigger frame and a second trigger frame from a wireless access point (AP) at a wireless station (STA) over a first wireless link and a second wireless link, respectively (fig. 9, fig. 10 (2.4 GHz and 5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)); 
          calculating a difference between an ending time of a first physical layer conformance procedure (PLCP) protocol data unit (PPDU) carrying the first trigger frame and an ending time of a second PPDU carrying the second trigger frame (fig. 10 (2.4 GHz (trigger frame) and 5 GHz (trigger frame))),par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown); EN: A person skilled in the art will have no difficulty in providing the difference as mentioned); and 
          transmitting a first data frame and a second data frame responsive to the first trigger frame and the second trigger frame over the first wireless link and the second wireless link, respectively (fig. 10 (2.4 GHz (STA->AP) and 5 GHz (STA->AP))),par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)), when the difference between the ending time of a first PPDU and the ending time of the second PPDU is greater than a predetermined value.
          However, Min et al. do not specifically disclose a predetermined value.
          In the same field of endeavor, Ding et al. clearly show a predetermined value ( 
par. 52((SIFS(min)−aSIFSTime)≥−10%×(aSlotTime−aAirPropagationTime)); EN: A person skilled in the art can set the value to greater than SIFS –
(10%×aSlotTime)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show a predetermined value, as taught by Ding, so that the resourced of the network can used more efficiently.



          Consider claim 7, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose the predetermined value. 
          In the same field of endeavor, Ding et al. clearly show: 
          wherein the predetermined value is determined according to a short interframe space (SIFS)−(10%×aSlotTime), (par.52((SIFS(min)−aSIFSTime)
≥−10%×(aSlotTime−aAirPropagationTime)); EN: A person skilled in the art can set the value to greater than SIFS –(10%×aSlotTime)), and wherein aSlottime is determied according to a specification of the wireless network (par. 51 (a SIFS may fluctuate relative to a nominal SIFS (hereinafter referred to as aSIFSTime), but a magnitude of the fluctuation cannot exceed ±10%×(aSlotTime−aAirPropagationTime))).               
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show the predetermined value, as taught by Ding, so that the resourced of the network can used more efficiently.



          Consider claim 8, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose the predetermined value. 
          In the same field of endeavor, Ding et al. clearly show: 
          wherein the predetermined value (par.52((SIFS(min)−aSIFSTime)
≥−10%×(aSlotTime−aAirPropagationTime)); EN: A person skilled in the art can set the value to greater than SIFS –(10%×aSlotTime)) is selected from the following values: 4 μs; 8 μs; and 16 μs (par. 52; EN: A person skilled in the art will have no difficulty in providing a margin that is 4 μs, 8 μs and 16 μs).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show the predetermined value, as taught by Ding, so that the resourced of the network can used more efficiently.



          Consider claim 13, and as applied to claim 6 above, Min et al. clearly disclose a method, wherein the first wireless link comprises a 6 GHz wireless link and the second wireless link comprises a 5 GHz wireless link (fig. 10 (6 GHz and 5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)).




          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Ding et al. (U.S. PG-Publication # 2019/0195996), and in view of Song et al. (U.S. PG-Publication # 2021/0368491).




          Consider claim 9, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose first PPDU and the second PPDU are formatted using one of: a non-HT; an HT; a VHT; an HE; and an EHT format. 
          In the same field of endeavor, Song et al. clearly show:
          wherein the first PPDU and the second PPDU are formatted using one of: a non-HT; an HT; a VHT; an HE; and an EHT format (par. 153 (when the PPDU 1800 is a non-HT, HT, VHT PPDU or an EHT PPDU, a value of the length field may be determined as a multiple of 3)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show first PPDU and the second PPDU are formatted using one of: a non-HT; an HT; a VHT; an HE; and an EHT format, as taught by Song, so that the resourced of the network can used more efficiently.





         Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Chu et al. (U.S. PG-Publication #20190052428).


          Consider claim 10, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose adjusting a MAC padding of the first PPDU.
          In the same field of endeavor, Chu et al. clearly show: 
          further comprising adjusting the ending time of the first PPDU by adjusting a MAC padding of the first PPDU (par. 105 (the AP 114 adds padding (e.g., 
PHY padding and/or MAC padding) to a data portion of the DL PPDU 604 to adjust a duration of the DL PPDU 604 in an attempt to make an end of the transmission of the DL PPDU 604 occur at approximately a time at which the UL NDP 516-2 from STA2 would have ended if STA2 had transmitted the UL NDP 516-2)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show adjusting a MAC padding of the first PPDU, as taught by Chu, so that the resourced of the network can used more efficiently.


          Consider claim 11, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose adjusting a MAC padding of the first PPDU.
          In the same field of endeavor, Chu et al. clearly show: 
          further comprising adjusting the ending time of the first PPDU by adjusting a PHY padding of the first PPDU (par. 105 (the AP 114 adds padding (e.g., 
PHY padding and/or MAC padding) to a data portion of the DL PPDU 604 to adjust a duration of the DL PPDU 604 in an attempt to make an end of the transmission of the DL PPDU 604 occur at approximately a time at which the UL NDP 516-2 from STA2 would have ended if STA2 had transmitted the UL NDP 516-2)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show adjusting a PHY padding of the first PPDU, as taught by Chu, so that the resourced of the network can used more efficiently.





         Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Yang et al. (U.S. PG-Publication #2017/0201975).


          Consider claim 12, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose adjusting a.
          In the same field of endeavor, Yang et al. clearly show: 
          further comprising adjusting the ending time of the first PPDU by adjusting a PE frame of the first PPDU (par. 40 (a packet extension (PE) 294 that includes additional padding is transmitted at time t.sub.PE (e.g., the time at which PE 294 is transmitted with respect to the start of the frame 250). In an aspect, the additional padding of the PE 294 may allow for more process time by the receiver, and/or other fields)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show adjusting the ending time of the first PPDU by adjusting a PE frame of the first PPDU, as taught by Yang, so that the resourced of the network can used more efficiently.




         Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Sun et al. (U.S. PG-Publication #2014/0341100).


          Consider claim 14, and as applied to claim 6 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose adjusting the ending time of the first PPDU substantially mitigates in-device coexistence interference.
          In the same field of endeavor, Sun et al. clearly show: 
          wherein the adjusting the ending time of the first PPDU substantially mitigates in-device coexistence interference (par. 12 (adjusting a size of the PPDU to the different node so that transmission of the PPDU to the different node ends about a same time as the interference ends)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show adjusting the ending time of the first PPDU substantially mitigates in-device coexistence interference, as taught by Sun, so that the resourced of the network can used more efficiently.





         Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Chun et al. (U.S. PG-Publication #2017/0171878).


          Consider claim 15, Min et al. clearly disclose a method of multi-link trigger-based data transmission in a wireless network, the method comprising: 
          receiving a first trigger frame and a second trigger frame from a wireless access point (AP) at a wireless station (STA) over a first wireless link and a second wireless link, respectively (fig. 9, fig. 10 (5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)); 
          transmitting a first data frame and a second data frame to the wireless AP responsive to the first trigger frame and the second trigger frame over the first wireless link and the second wireless link, respectively (fig. 9, fig. 10 (5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)); and 
              calculating a difference between an ending time of a first physical layer conformance procedure (PLCP) protocol data unit (PPDU) carrying the first data frame and an ending time of a second PPDU carrying the second data frame (fig. 10 (2.4 GHz and 5 GHz)),par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown); EN: A person skilled in the art will have no difficulty in providing the difference as mentioned); and
          However, Min et al. do not specifically disclose receiving an acknowledgment.
          In the same field of endeavor, Chun et al. clearly show: 
          receiving an acknowledgment (ACK) (par. 15 (receiving, by the STA, an acknowledge (ACK) frame from the AP in response to the UL MU data frame)), wherein the transmitting comprises:         
             setting a UL length field of the first PPDU according to the difference between the ending time of the first PPDU and the ending time of the second PPDU to prevent interference leakage between the first wireless link and the second wireless link during reception of the ACK (par. 526 (each STA may synchronize the transmission end time of the uplink data frames 3021, 3022, and 3023 
(alternatively, the uplink PPDU transferring the uplink 
data frames) through bit padding or fragmentation based on the MAC duration value included in the UL MU scheduling frame), par. 693 (in order to remove the interference which may occur from the STA which may not receive the UL MU scheduling frame 3810, the L-SIG protection duration information may be included in the L-SIG field even in the UL MU data frame 3820 similarly to the UL MU scheduling frame 3810.
     L-SIG protection duration of UL MU data frame=length after L-SIG field in UL MU data frame+xIFS+length of ACK/BA frame  [Equation 10])).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show receiving an acknowledgment., as taught by Chun, so that the resourced of the network can used more efficiently.




          Consider claim 18, and as applied to claim 15 above, Min et al. clearly disclose a method, wherein the first wireless link comprises a 6 GHz wireless link and the second wireless link comprises a 5 GHz wireless link (fig. 10 (6 GHz and 5 GHz), par. 121 (In the non-limiting example 1000 in FIG. 10, example behavior of Trigger-based (solicited) BQR per-band in multi-band Wi-Fi communication scenarios is shown)).





         Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Chun et al. (U.S. PG-Publication #2017/0171878), and in view of Farrag et al. (U.S. PG-Publication #2009/0103501).


          Consider claim 16, and as applied to claim 15 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose slot-time. 
          In the same field of endeavor, Farrag et al. clearly show:  
          wherein the UL length field of the first PPDU is set such that the difference between the ending time of the first PPDU and the ending time of the second PPDU is greater than SIFS−(10%×aSlotTime), (par. 142 (CSMA/CA method imposes two strict timing constraints: The Short-inter-Frame Space (SIFS) period and the Slot-Time (.DELTA.T). Slot time is the minimum interval for collision avoidance, which is the minimum time delay from one station to trigger its MAC hardware to transmit a message until the MAC hardware at furthest receiver is able to detect the arrival of the first symbol for that message); EN: A person skilled in the art would be able to set the difference to greater than SIFS−(10%×aSlotTime))
and wherein aSlotTime is determined according to a specification of the wireless AP (par. 142 (Slot-Time must exceed the maximum propagation delay between two stations using the underlying physical channel maximum transmit power and the modulation scheme that results in highest SNR at furthest receiver)).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show slot-time, as taught by Farrag, so that the resourced of the network can used more efficiently.




         Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Chun et al. (U.S. PG-Publication #2017/0171878), and in view of Chun et al. (U.S. PG-Publication #20180310330), hereinafter “Chun2”.
          
          Consider claim 17, and as applied to claim 15 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose setting a UL length field of the first PPDU prevents the transmission of the second data frame during reception of the ACK
          In the same field of endeavor, Chun2 et al. clearly show:
          wherein setting a UL length field of the first PPDU prevents the transmission of the second data frame during reception of the ACK (par. 535 (the TXOP duration of the trigger frame may include an IFS time between reception of the trigger frame and transmission of the UL MU PPDU, a length of the UL MU PPDU, and an ACK frame length and an IFS time between the UL MU PPDU transmission and ACK frame reception)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show setting a UL length field of the first PPDU prevents the transmission of the second data frame during reception of the ACK, as taught by Chun2, so that the resourced of the network can used more efficiently.





         Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (U.S. PG-Publication # 2020/0214036), in view of Chun et al. (U.S. PG-Publication #2017/0171878), and in view of Hedayat et al. (U.S. PG-Publication #2016/0330714).


          Consider claim 19, and as applied to claim 15 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose performing PHY padding on the ACK 
          In the same field of endeavor, Hedayat et al. clearly show performing PHY padding on the ACK (par. 152 (STAs that are sending an ACK frame to pad their ACK frame(where padding happens in MAC and/or PHY entities))).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show performing PHY padding on the ACK, as taught by Hedayat, so that the resourced of the network can used more efficiently.



          Consider claim 20, and as applied to claim 15 above, Min et al. clearly disclose the method as described.
          However, Min et al. do not specifically disclose performing MAC padding on the ACK 
          In the same field of endeavor, Hedayat et al. clearly show performing MAC padding on the ACK (par. 152 (STAs that are sending an ACK frame to pad their ACK frame (where padding happens in MAC and/or PHY entities))).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate method of multi-link trigger-based data transmission, as taught by Min, and show performing MAC padding on the ACK, as taught by Hedayat, so that the resourced of the network can used more efficiently.







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 27, 2022